Case 2:19-cv-12947-VAR-RSW ECF No. 15 filed 03/09/20         PageID.64    Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

CATHERINE BLACK,                          )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  ) Case No. 2:19-cv-12947-VAR-RSW
                                          )
HARLEY-DAVIDSON FINANCIAL                 )
SERVICES, INC.,                           )
                                          )
      Defendant.                          )
                            STIPULATION TO DISMISS

      Plaintiff, CATHERINE BLACK, and Defendant, HARLEY-DAVIDSON

FINANCIAL SERVICES, INC., through their respective counsel below, and

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), stipulate to dismiss this

case, with prejudice, both sides to bear their own fees and costs.



By:_/s/ Michael S. Agruss                        By: /s/Blaec C. Croft___
Michael S. Agruss                                   Blaec C. Croft
Agruss Law Firm, LLC                                McGuire Woods, LLP
4809 N. Ravenswood Ave, Suite 419                   Tower Two-Sixty
Chicago IL 60640                                    260 Forbes Avenue, Ste 1800
Tel: 312-224-4695                                   Pittsburgh PA 15222
Fax: 312-253-4451                                   bcroft@mcguirewoods.com
michael@agrusslawfirm.com                           Attorney for Defendant
Attorney for Plaintiff




                                          1
Case 2:19-cv-12947-VAR-RSW ECF No. 15 filed 03/09/20           PageID.65   Page 2 of 2




                         CERTIFICATE OF SERVICE

      I certify that on March 9, 2020, a true and correct copy of the foregoing
document was electronically filed with the Court’s CM/ECF system to be sent via
the electronic notification system to all counsel of record.


                          By: /s/ Michael Agruss
                                Michael Agruss




                                           2
